As filed with the Securities and Exchange Commission on February 6, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21487 Helios Strategic Income Fund, Inc. (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 24th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) Kim G. Redding, Three World Financial Center, 200 Vesey Street, New York, NY 10281-1010 (Name and address of agent for service) 800-497-3746 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2012 Date of reporting period:December 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. HELIOS STRATEGIC INCOME FUND, INC. Portfolio of Investments (Unaudited) December 31, 2011 Principal Interest Amount Value Rate Maturity (000s) (Note 2) COMMERCIAL MORTGAGE-BACKED SECURITIES - 18.6% Bear Stearns Commercial Mortgage Securities Series 2006-PW14, Class A4 % 12/11/38 $ Series 2007-T28, Class A4 09/11/42 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2007-CD4, Class A4 12/11/49 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 1 12/10/49 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class A4 1 04/15/45 LB-UBS Commercial Mortgage Trust Series 2006-C1, Class A4 02/15/31 Series 2006-C6, Class A4 09/15/39 Morgan Stanley Capital I Series 2007-T27, Class A4 1 06/11/42 Wachovia Bank Commercial Mortgage Trust Series 2007-C30, Class A5 12/15/43 Total COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost - $6,851,899) INVESTMENT GRADE CORPORATE BONDS - 21.1% Basic Industry - 9.3% Alcoa, Inc. 2 02/01/17 ArcelorMittal 2,6 06/01/18 Domtar Corp. 06/01/17 The Dow Chemical Co. 2 05/15/18 Westlake Chemical Corp. 2 01/15/16 Total Basic Industry (Cost - $2,938,514) Capital Goods - 1.5% Tyco Electronics Group S.A. 2,6 (Cost - $468,988) 10/01/17 Consumer Cyclical - 0.8% International Game Technology (Cost - $288,552) 06/15/19 Consumer Non-Cyclical - 5.2% Altria Group, Inc. 2 11/10/18 Anheuser-Busch InBev Worldwide, Inc. 2 01/15/19 Total Consumer Non-Cyclical (Cost - $1,580,452) Media - 1.7% Time Warner Cable, Inc. 2 (Cost - $497,326) 04/01/19 Telecommunications - 2.6% Qwest Corp. 2 (Cost - $965,731) 09/15/33 Total INVESTMENT GRADE CORPORATE BONDS (Cost - $6,739,563) HIGH YIELD CORPORATE BONDS - 86.8% Basic Industry - 7.2% AK Steel Corp. 2 05/15/20 Associated Materials LLC 2 11/01/17 Hexion US Finance Corp./Hexion Nova Scotia Finance ULC 2 02/01/18 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 3,4 12/01/19 Momentive Performance 01/15/21 Ply Gem Industries, Inc. 02/15/18 Solutia, Inc. 11/01/17 Trimas Corp. 2 12/15/17 Xerium Technologies, Inc. 3,4 06/15/18 Total Basic Industry (Cost - $2,922,535) See Notes to Portfolio Investments and Notes to Financial Statements. 1 HELIOS STRATEGIC INCOME FUND, INC. Portfolio of Investments (Unaudited) December 31, 2011 Principal Interest Amount Value Rate Maturity (000s) (Note 2) HIGH YIELD CORPORATE BONDS (continued) Capital Goods - 5.9% Berry Plastics Corp. 2 % 05/15/18 $ $ Building Materials Corp. of America 3,4 05/01/21 Crown Cork & Seal Co., Inc. 2 12/15/26 Owens-Illinois, Inc. 2 05/15/18 Terex Corp. 11/15/17 Total Capital Goods (Cost - $2,120,147) Consumer Cyclical - 11.5% ACE Hardware Corp. 2,3,4 06/01/16 American Axle & Manufacturing, Inc. 11/15/19 American Axle & Manufacturing, Inc. 2 03/01/17 DineEquity, Inc. 10/30/18 85 Ford Motor Co. 2 08/01/18 Levi Strauss & Co. 2 05/15/20 McJunkin Red Man Corp. 12/15/16 MGM Mirage 2 01/15/17 MTR Gaming Group, Inc. 3,4 08/01/19 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 2 03/15/18 Pittsburgh Glass Works LLC 3,4 04/15/16 Tenneco, Inc. 2 12/15/20 Visteon Corp. 3,4 04/15/19 80 Total Consumer Cyclical (Cost - $4,080,403) Consumer Non-Cyclical - 11.1% American Reprographics Co. 2 12/15/16 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 2 01/15/19 C&S Group Enterprises LLC 2,3,4 05/01/17 Iron Mountain Inc. 08/15/21 Iron Mountain Inc. 2 07/15/18 Reynolds Group Issuer LLC 2,3,4 04/15/19 Rite Aid Corp. 2 03/01/15 RSC Equipment Rental, Inc./RSC Holdings III LLC 02/01/21 RSC Equipment Rental, Inc./RSC Holdings III LLC 2 11/15/19 United Rentals North America, Inc. 2 09/15/20 Total Consumer Non-Cyclical (Cost - $4,169,688) Energy - 15.8% Arch Coal Inc. 2 08/01/16 BreitBurn Energy Partners LP/BreitBurn Finance Corp. 2 10/15/20 Chaparral Energy, Inc. 02/01/17 Consol Energy Inc. 2 04/01/20 Crosstex Energy LP/Crosstex Energy Finance Corp. 2 02/15/18 EV Energy Partners LP/EV Energy Finance Corp. 2 04/15/19 Frac Tech Services LLC/Frac Tech Finance, Inc. 2,3,4 11/15/18 GMX Resources Inc. 2,3,4,7 12/01/17 Hercules Offshore, Inc. 2,3,4 10/15/17 Hilcorp Energy I LP/Hilcorp Finance Co. 2,3,4 02/15/20 Key Energy Services, Inc. 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 04/15/20 Petroleum Geo-Services ASA3,4,6 12/15/18 SESI LLC 2 06/01/14 Trinidad Drilling Limited2,3,4,6 01/15/19 Venoco, Inc. 02/15/19 W&T Offshore, Inc. 3,4 06/15/19 Total Energy (Cost - $5,917,777) See Notes to Portfolio Investments and Notes to Financial Statements. 2 HELIOS STRATEGIC INCOME FUND, INC. Portfolio of Investments (Unaudited) December 31, 2011 Principal Interest Amount Value Rate Maturity (000s) (Note 2) HIGH YIELD CORPORATE BONDS (continued) Finance & Investment - 3.7% FireKeepers Development Authority 2,3,4 % 05/01/15 $ $ Ineos Finance PLC 3,4,6 05/15/15 Marina District Finance Co., Inc. 08/15/18 Masonite International Corp. 3,4,6 04/15/21 80 Motors Liquidation Co. 07/15/13 Motors Liquidation Co. 2 07/15/33 Total Finance & Investment (Cost - $1,371,725) Media - 5.9% Cablevision Systems Corp. 2 09/15/17 CCO Holdings LLC/Cap Corp. 2 04/30/20 Insight Communications, Inc. 2,3,4 07/15/18 Mediacom LLC/Mediacom Cap Corp. 2 08/15/19 Total Media (Cost - $2,049,859) Real Estate - 1.2% Realogy Corp. 2,3,4 (Cost - $470,689) 02/15/19 Services Cyclical - 6.3% AMC Entertainment Inc. 2 06/01/19 Beazer Homes USA, Inc. 2 06/15/18 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 08/01/18 Harrahs Operating Escrow LLC/Harrahs Escrow Corp. 2 06/01/17 Hovnanian Enterprises Inc. 10/15/16 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 2,3,4 04/15/17 Total Services Cyclical (Cost - $2,522,650) Services Non-Cyclical - 2.2% HCA, Inc. 10/01/18 Health Management Associates Inc. 3,4 01/15/20 Total Services Non-Cyclical (Cost - $783,214) Technology & Electronics - 2.7% First Data Corp. 2,3,4 01/15/21 First Data Corp. 09/24/15 51 Freescale Semiconductor, Inc. 2,3,4 04/15/18 Total Technology & Electronics (Cost - $1,002,353) Telecommunications - 10.3% Cincinnati Bell, Inc. 10/15/17 Cincinnati Bell, Inc. 10/15/20 Citizens Communications Corp. 2 03/15/19 Clear Channel Communications, Inc. 03/01/21 inVentiv Health, Inc. 3,4 08/15/18 Nextel Communications, Inc. 08/01/15 PAETEC Holding Corp. 07/15/15 PAETEC Holding Corp. 12/01/18 Sprint Nextel Corp. 08/15/17 Windstream Corp. 2 03/15/19 Total Telecommunications (Cost - $3,946,925) Utility - 3.0% Calpine Corp. 2,3,4 10/15/17 Edison Mission Energy 05/15/17 NRG Energy, Inc. 2 06/15/19 Total Utility (Cost - $1,143,310) Total HIGH YIELD CORPORATE BONDS (Cost - $32,501,275) See Notes to Portfolio Investments and Notes to Financial Statements. 3 HELIOS STRATEGIC INCOME FUND, INC. Portfolio of Investments (Unaudited) December 31, 2011 Principal Interest Amount Value Rate Maturity (000s) (Note 2) TERM LOANS - 0.4% Texas Competitive Electric Holdings Co. LLC 1,4 (Cost - $194,242) % 01/09/12 $ $ Shares COMMON STOCKS - 7.7% Consumer Discretionary - 0.3% General Motors Company 5 (Cost - $296,245) Consumer Staples - 1.3% B&G Foods, Inc. (Cost - $247,294) Energy - 1.3% BreitBurn Energy Partners LP Crosstex Energy LP Niska Gas Storage Partners LLC Total Energy (Cost - $632,765) Materials - 0.7% Huntsman Corp. (Cost - $257,286) Telecommunications - 3.8% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. Total Telecommunications (Cost - $1,529,134) Utilities - 0.3% Ferrellgas Partners LP (Cost - $133,144) Total COMMON STOCKS (Cost - $3,095,868) WARRANTS - 0.3% Consumer Discretionary - 0.3% General Motors Company 5 Expiration: July 2016 Exercise Price: $10.00 General Motors Company 5 Expiration: July 2019 Exercise Price: $18.33 Total Consumer Discretionary (Cost - $336,206) Total WARRANTS (Cost - $336,206) Total Investments - 134.9% (Cost - $49,719,053) Liabilities in Excess of Other Assets - (34.9)% NET ASSETS - 100.0% See Notes to Portfolio Investments and Notes to Financial Statements. 4 HELIOS FUNDS Notes to Portfolios of Investments (Unaudited) December 31, 2011 The following notes should be read in conjunction with the accompanying Portfolio of Investments. 1 - Variable Rate Security - Interest rate shown is the rate in effect as of December 31, 2011. 2 - Portion of entire principal amount pledged as collateral for margin loans. 3 - Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to registration, normally to qualified institutional buyers.As of December 31, 2011, the total value of all such investments were as follows: Fund Value % of Net Assets Helios Advantage Income Fund, Inc. $ % Helios High Income Fund, Inc. Helios Multi-Sector High Income Fund, Inc. Helios Strategic Income Fund, Inc. 4 - Private Placement. 5 - Non-income producing security. 6 - Foreign security or a U.S. security of a foreign company. 7 - Payment in kind security. HELIOS FUNDS Notes to Financial Statements December 31, 2011 (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or, if not valued by an independent pricing service, using prices obtained from at least two active and reliable market makers in any such security or a broker-dealer. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Advisor’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Advisor, those securities will be valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee using procedures adopted by, and under the supervision of, each Fund’s Board of Directors. There can be no assurance that a Fund could purchase or sell a portfolio security at the price used to calculate a Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1)a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2)trading in a portfolio security is suspended and not resumed prior to the normal market close, (3)a portfolio security is not traded in significant volume for a substantial period, or (4)the Advisor determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1)evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2)comparison to the values and current pricing of securities that have comparable characteristics; (3)knowledge of historical market information with respect to the security; (4)other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Funds have established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund’s investments carried at fair value: Helios Advantage Income Fund, Inc. Valuation Inputs Investment Grade Corporate Bonds High Yield Corporate Bonds Term Loans Common Stocks Warrants Total Level 1 - Quoted Prices $- $- $- Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs - - - Level 3 - Significant Unobservable Inputs - - - Total Helios High Income Fund, Inc. Valuation Inputs Investment Grade Corporate Bonds High Yield Corporate Bonds Term Loans Common Stocks Warrants Total Level 1 - Quoted Prices $- $- $- Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs - - - Level 3 - Significant Unobservable Inputs - - - Total Helios Multi-Sector High Income Fund, Inc. Valuation Inputs Investment Grade Corporate Bonds High Yield Corporate Bonds Term Loans Common Stocks Warrants Total Level 1 - Quoted Prices $- $- $- Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs - - - Level 3 - Significant Unobservable Inputs - - - Total Helios Strategic Income Fund, Inc. Valuation Inputs Commercial Mortgage- Backed Securities Investment Grade Corporate Bonds High Yield Corporate Bonds Term Loans Common Stocks Warrants Total Level 1 - Quoted Prices $- $- $- $- Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - - Total The following is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value: Helios Advantage Income Fund, Inc. Investments in Securities High Yield Corporate Bonds Term Loans Total Balance as of March 31, 2011 Accrued Discounts (Premiums) Realized Gain/(Loss) Change in Unrealized Appreciation (Depreciation) Purchases at Cost Sales Proceeds Transfers into Level 3 - - - Transfers out of Level 3 - (a) Balance as of December 31, 2011 Change in unrealized gains or losses relating to assets still held at reporting date Helios High Income Fund, Inc. Investments in Securities High Yield Corporate Bonds Term Loans Total Balance as of March 31, 2011 Accrued Discounts (Premiums) Realized Gain/(Loss) Change in Unrealized Appreciation (Depreciation) Purchases at Cost Sales Proceeds Transfers into Level 3 - - - Transfers out of Level 3 - (a) Balance as of December 31, 2011 Change in unrealized gains or losses relating to assets still held at reporting date Helios Multi-Sector High Income Fund, Inc. Investments in Securities High Yield Corporate Bonds Term Loans Total Balance as of March 31, 2011 Accrued Discounts (Premiums) Realized Gain/(Loss) Change in Unrealized Appreciation (Depreciation) Purchases at Cost Sales Proceeds Transfers into Level 3 - - - Transfers out of Level 3 - (a) Balance as of December 31, 2011 Change in unrealized gains or losses relating to assets still held at reporting date Helios Strategic Income Fund, Inc. Investments in Securities Commercial Mortgage- Backed Securities High Yield Corporate Bonds Term Loans Total Balance as of March 31, 2011 Accrued Discounts (Premiums) Realized Gain/(Loss) - Change in Unrealized Appreciation (Depreciation) Purchases at Cost Sales Proceeds - Transfers into Level 3 - Transfers out of Level 3 - - (a) Balance as of December 31, 2011 Change in unrealized gains or losses relating to assets still held at reporting date (a) Transferred due to increase/decrease of observable market data for these securities. Credit Facility: The Fund established a line of credit with BNP Paribas for investment purposes subject to the limitations of the 1940 Act for borrowings by registered investment companies. Each Fund pays interest in the amount of 0.80% on the total line of credit amount available plus the 3-month London Interbank Offered Rate on the amount outstanding. Helios Advantage Income Fund, Inc. Helios High Income Fund, Inc. Helios Multi- Sector High Income Fund, Inc. Helios Strategic Income Fund, Inc. Total line of credit amount available Line of credit outstanding at December 31, 2011 Line of credit amount unused at December 31, 2011 Average balance outstanding during the period Interest expense incurred on line of credit during the period Average interest rate during the nine month period ended December 31, 1.32% 1.25% 1.27% 1.31% Federal Income Tax Basis: The federal income tax basis of the Funds’ investments at December 31, 2011. Fund Cost of Investments Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Helios Advantage Income Fund, Inc. Helios High Income Fund, Inc. Helios Multi-Sector High Income Fund, Inc. Helios Strategic Income Fund, Inc. Item 2. Controls and Procedures. (a) The Registrant's principal executive officer and principal financial officer have concluded that the Registrant's Disclosure Controls and Procedures are effective, based on their evaluation of such Disclosure Controls and Procedures as of a date within 90 days of the filing of this report on Form N-Q. (b) As of the date of filing this Form N-Q, the Registrant's principal executive officer and principal financial officer are aware of no changes in the Registrant's internal control over financial reporting that occurred during the Registrant's last fiscal quarter that has materially affected or is reasonably likely to materially affect the Registrant's internal control over financial reporting. Item 3. Exhibits (a) Certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act. Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Helios Strategic Income Fund, Inc. By (Signature and Title)/s/Kim G. Redding Kim G. Redding Principal Executive Officer DateFebruary 6, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Kim G. Redding Kim G. Redding Principal Executive Officer DateFebruary 6, 2012 By (Signature and Title)*/s/Steven M. Pires Steven M. Pires Treasurer and Principal Financial Officer DateFebruary 6, 2012 * Print the name and title of each signing officer under his or her signature.
